MEMORANDUM**
Oregon state prisoner David L. Hill, Jr., appeals the district court’s judgment deny*852ing his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
Hill concedes that he was not entitled to continuous tolling between his first and second state habeas petitions because the second petition was not “an elaboration of the facts relating to the claims in the first petition.” See King v. Roe, 340 F.3d 821, 823 (9th Cir.2003) (per curiam).
Because Hill’s contention regarding equitable tolling was not certified for appeal, we construe it as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *852courts of this circuit except as provided by Ninth Circuit Rule 36-3.